Title: From Alexander Hamilton to Nathaniel Appleton, 27 February 1791
From: Hamilton, Alexander
To: Appleton, Nathaniel



Treasury DepartmentPhiladelphia Feby 27. 1791
Sir

Mr. H LeRoy informs me that he will probably have a sum of money in Boston for which he will be glad to receive an equal sum here. I have told him that if he will cause it to be placed in your hands you will receive it and give duplicate receipts upon one of which the amount received will be reimbursed here. This you will accordingly do to the extent of thirty thousand dollars.
If you should have on hand bills of the Treasurer as far as they go, you will deliver them in payment directed to either Cashier of the Bank of North America or New York as may be desired of you. In this case any receipt you give will of course only be for a ballance   I am Sir   Your Obedient servt
Alexander Hamilton
N Appleton Esqr

